Title: From George Washington to William Paca, 5 March 1783
From: Washington, George
To: Paca, William


                        
                            Sir
                            Head Quarters 5th March 1783
                        
                        I have been honored with your Excellency’s favor of the 21st of Febry respecting the Depredations committed by
                            the Enemy in the Chesapeake Bay—and have taken the Liberty to transmit a Copy of your Letter to Sir Guy Carleton. If the
                            British Commander in Cheif shall think proper to make me a Reply, his Sentiments shall be communicated to your Excellency
                            as early as possible.
                        However to be lamented, such practices are, which you mention, yet I have reasons to fear that similar Ones
                            have been but too frequent on both Sides—and that Sir Guy may take this Occasion to enter into particulars of
                            recrimination. For my own part, I sincerely wish, for the honor of humanity, that these Acts of uncivilized War, might
                            wholly cease on either part.
                        This being the first Occasion I have had to address your Excellency, I cannot omit to present you my warmest
                            Congratulations on your Appointment to the Cheif Seat of Government—a Circumstance, which, at the same Time that I assure
                            myself it will prove very honorable to yourself, I am perswaded, will have a happy Influence on the State over which you
                            preside, as well as upon the the general Welfare of the United States. I am &ca.
                    